DETAILED ACTION
This Office Action is sent in response to Applicant's Response filed 01/28/2021 for 16/544486. Claims 1-4 and 6-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.

Response to Arguments
Applicant's arguments, see Claim Rejections - 35 USC 103, with respect to claim 1 have been fully considered but they are not persuasive in view of the citations relied upon in the current rejection.
Applicant argues that Giangarra and Gruber, alone or in combination, do not teach “a hidden hyperlink having no visible and selectable representation displayed”. Examiner respectfully disagrees.
Applicant's specification does not disclose a special definition of "hidden hyperlink", merely an example of how one is accessed, "Even though Merchant D is not currently shown on the home page, the voice activation system may enable the user to 
Upon further consideration, the broadest reasonable interpretation of "hidden hyperlink" includes one which at any one time did not have a visible and selectable representation, as also consistent with Applicant’s specification [“the selected action or hyperlink may be hidden within a menu of the web application interface”, “various other options or actions may not be visible from the home page, but may only be accessed through a pull down menu or through a series of user actions”, para 0032, 0038].  Giangarra teaches a website including a plurality of links, including a link for a web page associated with a History and Background page [Figs. 4, 6-7, col. 7:33-8:10]. Therefore when an initially displayed web page does not display nor have available for selection the link associated with a History and Background page [Fig. 4, col. 7:17-32], Giangarra at that time teaches "a hidden hyperlink having no visible and selectable representation displayed". Claim 1 remains rejected.
Claims 8 and 15 recite similar limitations to those recited in claim 1 and remain rejected upon a similar basis as claim 1 as stated above.
Dependent claims 2-4, 67, 9-14, and 16-20 are rejected at least based on their dependence from independent claims 1, 8, and 15.

Claim Objections
Claim 15 is objected to because of the following informalities.
Claim 15 recites “one or more hyperlinks each corresponding to one of the one or more web applications” and “a plurality of commands each associated with one or more command words and each associated with an action”, where the terms each have been interpreted for purposes of clarity to read “one or more hyperlinks--,-- each --hyperlink of the one or more hyperlinks-- corresponding to one of the one or more web applications” and “a plurality of commands--,-- each --command of the plurality of commands-- associated with one or more command words and each --command of the plurality of commands-- associated with an action”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4 and 6-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 8 recite a hidden hyperlink “having no visible and selectable representation displayed on the web application interface” and “having no visible and selectable representation displayed on the first web application interface”, respectively. While the specification discloses that the hyperlink itself is hidden within a menu of a web application interface [para 0032], the specification does not appear to disclose “a hidden hyperlink having no visible and selectable representation displayed on the web application interface” as the web application interface is displayed and may be selected to execute the selected hyperlink, thus the interface is a visible and selectable representation of the hidden hyperlink.
Claim 15 recites “a hidden hyperlink having no visible and selectable representation displayed on the web portal”. While the specification discloses that the hyperlink itself is hidden within a menu of a web portal interface [para 0036], the specification does not appear to disclose “a hidden hyperlink having no visible and selectable representation displayed on the web application interface” as the web portal interface is displayed and may be selected to execute the selected hyperlink, thus the portal is a visible and selectable representation of the hidden hyperlink.
Dependent claims 2-4, 67, 9-14, and 16-20 are rejected as failing to remedy the deficiencies of the written description requirement parent claims 1, 8, and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giangarra (US 6101472) in view of Gruber et al. (US 20120016678 A1).

As to claim 1, Giangarra discloses a computer-implemented method [col. 4:46-col. 5:3, computer executes method] comprising:
providing a web application interface including one or more hyperlinks [Figs. 4-5B, col. 7:17-46, display web page interface including links, where links access internet addresses (read: hyperlinks)], wherein at least one of the one or more hyperlinks is a hidden hyperlink having no visible and selectable representation displayed on the web application interface [Figs. 4, 6-7, col. 7:33-8:10, initial web page links include at least a History and Background link, where History and Background link is not displayed as a selectable link on the initial web page and thus falls under the broadest reasonable interpretation of a hidden hyperlink as consistent with Applicant's specification];
receiving a list of one or more command words [col. 6:6-42, recognize words for vocabulary list], each of the one or more command words being associated with activating a hyperlink of the one or more hyperlinks [col. 6:6-18, 43-61, words correspond to webpage links which may be accessed];
receiving an audio command stream [col. 6:43-61, detect user utterance], the audio command stream being an audio recording of a user command to select a selected hyperlink of the one or more hyperlinks, wherein the selected hyperlink is the at least one hidden hyperlink [col. 6:43-61, col. 7:59-8:10, detected user utterance is command to access link from webpage links];
transmitting the audio command stream to a speech recognition application … [col. 6:43-61, pass utterance to speech recognition unit];
receiving a command transcription of the user command from the speech recognition …, the command transcription including one or more words of the user command [col. 6:43-61, determine text corresponding to user utterance, where text is recognized from uttered word];
identifying at least one command word of the one or more command words in the command transcription [col. 6:43-61, recognize match of uttered text to command word in list];
determining that the at least one command word is associated with activating the at least one hidden hyperlink [col. 6:27-61, col. 7:59-8:10, recognize command accesses specific website link]; and
based on the identification of the at least one of the one or more command words and the determination that the at least one command word is associated with activating the at least one hidden hyperlink [col. 6:43-61, col. 7:59-8:10, recognize match of uttered text to command word in list and recognize command word to access a webpage link], executing the hidden hyperlink of the one or more hyperlinks [col. 6:43-61, col. 7:59-8:10, navigate to URL address of web page corresponding to recognized command word]
wherein the method is performed using one or more processors [col. 3:53-4:32, col. 6:43-61, CPU performs invention steps].
However, Giangarra does not specifically disclose a speech recognition application programming interface (API).
Gruber discloses a speech recognition application programming interface (API) [para 0232-0233, 0393, 0440, 0457, input elicitation component interacts with language pattern and language interpreter via API, where language pattern and language interpreter analyzes user spoken input].
Giangarra and Gruber are analogous art to the claimed invention being from a similar field of endeavor of web application programs.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the speech recognition as disclosed by Giangarra with the speech recognition API as disclosed by Gruber with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Giangarra as described above to unify, simplify, and improve the user's experience and relieve the burden of learning what functionality may be available on the device and on web-connected services [Gruber, para 0010].

As to claim 2, Giangarra discloses the method of claim 1, wherein the list of one or more command words is received [col. 6:43-61, match uttered text to word in list].
However, Giangarra does not specifically disclose wherein the list of one or more command words is received as a regular expression.
Gruber discloses wherein the list of one or more command words is received as a regular expression [para 0441, recognize language using regular expressions].
Giangarra and Gruber are analogous art to the claimed invention being from a similar field of endeavor of web application programs.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the list of one or more command words as disclosed by Giangarra with being received as a regular expression as disclosed by Gruber with a reasonable expectation of success.
[Gruber, para 0010].

As to claim 3, Giangarra discloses the method of claim 1 further comprising activating a hyperlink location associated with the selected hyperlink [col. 5:52-col. 6:5, 43-61, navigate to web page using web page address URL as described in HTML].

As to claim 4, Giangarra discloses the method of claim 1 further comprising receiving a voice trigger input via a voice trigger input … in the web application interface [Fig. 4, col. 7:16-32, voice manager window within web page indicates received vocal input].
However, Giangarra does not specifically disclose a voice trigger input icon.
Gruber discloses a voice trigger input icon [para 0243, 0265, 0656-0657, button to initiate speech input].
Giangarra and Gruber are analogous art to the claimed invention being from a similar field of endeavor of web application programs.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the voice trigger input as disclosed by Giangarra with the voice trigger input icon as disclosed by Gruber with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Giangarra as described above to unify, simplify, and improve the user's experience and relieve the burden of learning what functionality may be available on the device and on web-connected services [Gruber, para 0010].

As to claim 6, Giangarra discloses the method of claim 1, wherein the selected hyperlink executes a web application [col. 3:18-32, col. 5:52- 6:5, 43-61, voice command accesses web page corresponding to matching word within web browser application].

As to claim 7, Giangarra discloses the method of claim 1, wherein the selected hyperlink executes a search [Fig. 5A, col. 5:52-6:5, col. 7:33-46, source code includes links, note search link calls a query web page].
However, Giangarra does not specifically disclose a search of the web application interface.
Gruber discloses a search of the web application interface [para 0123, 0299, 0501, 0787, user command to perform search, where assistant may be implemented within a browser (see browser interface in para 0089, 0659-0660)].
Giangarra and Gruber are analogous art to the claimed invention being from a similar field of endeavor of web application programs.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the search as disclosed by Giangarra with the search of a web application interface as disclosed by Gruber with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Giangarra as described above to unify, simplify, and improve the user's experience and relieve the burden of learning what functionality may be available on the device and on web-connected services [Gruber, para 0010].

As to claim 8, Giangarra discloses a computer-implemented method comprising:
providing a first web application interface configured to select one or more hyperlinks based on audio commands from a user [Fig. 4, col. 7:17-46, display web page interface recognizing user speech input to access internet addresses links (read: hyperlinks)], wherein at least one of the one or more hyperlinks is a hidden hyperlink included in a second web application interface and having no visual [Figs. 4, 6-7, col. 7:33-8:10, links include at least a History and Background link included in corresponding web page (read: second web application interface), where History and Background link is not displayed on the initial web page (read: first web application interface) and thus falls under the broadest reasonable interpretation of a hidden hyperlink as consistent with Applicant's specification, note strikethrough indicates non-selected alternative];
receiving a list of one or more command words [col. 6:6-42, recognize words for vocabulary list], the one or more command words including a first command word associated with a first action and a second command word associated with a second action [col. 6:6-18, 43-61, multiple words correspond to multiple webpage links which may be accessed], wherein the first action is to select the hidden hyperlink [col. 6:43-61, col. 7:59-8:10, user utterance is command to access link from webpage links];
receiving an audio command from the user [col. 6:43-61, detect user utterance], the audio command being an audio recording of a user command to perform a selected action of the one or more actions, wherein the selected action is the first action to select the hidden hyperlink [col. 6:43-61, detected user utterance is command to access individual link from webpage links];
transmitting the audio command to a speech recognition application … [col. 6:43-61, pass utterance to speech recognition unit];
receiving a command transcription of the user command from the speech recognition …, the command transcription including one or more words of the user command [col. 6:43-61, determine text corresponding to user utterance, where text is recognized from uttered word];
identifying the first command word in the command transcription [col. 6:43-61, recognize match of uttered text to command word in list];
determining that the first command word is associated with the first action to select the hidden hyperlink [col. 6:27-61, col. 7:59-8:10, recognize command accesses specific website link]; and
based on the identification of the first command word and the determination that the first command word is associated with the first action to select the hidden hyperlink [col. 6:43-61, col. 7:59-8:10, recognize match of uttered text to command word in list and recognize command word to access a webpage link], executing the first action by selecting the hidden hyperlink in the [col. 6:43-61, col. 7:59-8:10, navigate to URL address of web page corresponding to recognized command word],
wherein the method is performed using one or more processors [col. 3:53-4:32, col. 6:43-61, CPU performs invention steps].
However, Giangarra does not specifically disclose a speech recognition application programming interface (API).
Gruber discloses a speech recognition application programming interface (API) [para 0232-0233, 0393, 0440, 0457, input elicitation component interacts with language pattern and language interpreter via API, where language pattern and language interpreter analyzes user spoken input].
Giangarra and Gruber are analogous art to the claimed invention being from a similar field of endeavor of web application programs.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the speech recognition as disclosed by Giangarra with the speech recognition API as disclosed by Gruber with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Giangarra as described above to unify, simplify, and improve the user's experience and relieve the burden of learning what functionality may be available on the device and on web-connected services [Gruber, para 0010].

As to claims 9, 11, and 13-14, Giangarra and Gruber, combined at least for the reasons above, disclose the method of claim 8 comprising limitations substantially similar to those recited in claims 2, 4, and 6-7, respectively, and are rejected under similar rationale.

As to claim 12, Giangarra discloses the method of claim 8, wherein the first action and the second action are not visible on the first web application interface [col. 6:43-61, user selects from multiple web page addresses, note user interface displays text in place of address (see source code at col. 5:52-6:5)].

As to claim 15, Giangarra discloses a computer-implemented method [col. 4:46-5:3, computer executes method] comprising:
providing a web portal configured to provide access to one … web application[] via one or more hyperlinks each corresponding to one of the one … web application[] [Fig. 4, col. 7:17-46, display web page including links to other web pages executed within browser, note broadest reasonable interpretation of portal includes any interface that allows access to data], wherein at least one of the one or more hyperlinks is a hidden hyperlink having no visible and selectable representation displayed on the web portal [Figs. 4, 6-7, col. 7:33-8:10, initial web page links include at least a History and Background link, where History and Background link is not displayed as a selectable link on the initial web page and thus falls under the broadest reasonable interpretation of a hidden hyperlink as consistent with Applicant's specification];
receiving an audio command stream [col. 6:43-61, detect user utterance], the audio command stream being an audio recording of a user command to access the hidden hyperlink [col. 6:43-61, col. 7:59-8:10, detected user utterance is command to access link from webpage links];
querying a command database for at least one word of a command transcription of the user command [col. 6:43-61, search list for text determined from user utterance, where text is recognized from uttered word], the command database including a plurality of commands each associated with one or more command words and each associated with an action [col. 6:6-18, 27-61, vocabulary list includes multiple words corresponding to accessing respective links];
matching the at least one word of the user command with a command word of the one or more command words associated with a command of the plurality of commands [col. 6:27-61, col. 7:59-8:10, recognize command to word in list accessing specific website link]; and
based on the matching of the at least one word of the user command with the command word of the one or more command words [col. 6:27-61, col. 7:59-8:10, recognize command to word in list accessing specific website link], [col. 6:43-61, col. 7:59-8:10, navigate to URL address], wherein the action is to select the hidden hyperlink to access the corresponding web application of the one … web application[] [col. 6:43-61, col. 7:59-8:10, navigate to URL address of web page corresponding to recognized command word, where web page is executed within browser],
wherein the method is performed using one or more processors [col. 3:53-4:32, col. 6:43-61, CPU performs invention steps].
However, Giangarra does not specifically disclose one or more web applications.
Gruber discloses one or more web applications [Fig. 40, para 0086, 0373, 0500-0503, 0507, 0604, services component calls particular web-based application service from multiple web-based applications].
Giangarra and Gruber are analogous art to the claimed invention being from a similar field of endeavor of web application programs.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify accessing the web application as disclosed by Giangarra with accessing one or more web applications as disclosed by Gruber with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Giangarra as described above to unify, simplify, and improve the user's experience and relieve the burden of learning what functionality may be available on the device and on web-connected services [Gruber, para 0010].

As to claim 16, Giangarra discloses the method of claim 15 further comprising receiving a list of the plurality of commands [col. 6:6-42, place words in list] and storing the list in the command database [col. 6:6-42, store vocabulary list].

As to claim 17, Giangarra and Gruber, combined at least for the reasons above, disclose the method of claim 15 comprising limitations substantially similar to those recited in claim 4 and is rejected under similar rationale.

As to claim 18, Giangarra discloses the method of claim 15, wherein the action associated with the command is not visible on the web portal [col. 5:52-col. 6:5, 43-61, user selects web page address, note user interface displays text in place of address].

As to claim 19, Giangarra discloses the method of claim 15, wherein the executed action is in a web application of the one or more web applications [col. 5:52-6:5, links may access remote web page through browser application (see browser application at col. 3:18-32)].

As to claim 20, Giangarra discloses the method of claim 15, wherein the executed action is in the web portal [col. 5:52-6:5, links may jump to another place within the same browser page].

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240.  The examiner can normally be reached on M-F between 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LINDA HUYNH/Examiner, Art Unit 2145